UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07881 PineBridge Mutual Funds (Exact name of registrant as specified in charter) 70 Pine Street, 10thFloor New York, New York, 10270 (Address of principal executive offices) (Zip code) Robin C. Thorn 70 Pine Street, 10thFloor New York, New York, 10270 (Name and address of agent for service) (212) 770-7000 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:August 31, 2010 Item 1. Schedule of Investments. PineBridge Mutual Funds - US Micro Cap Growth Fund Schedule of Investments (Unaudited) August 31, 2010 Security Description Shares Value Common Stocks - 90.9% Administrative and Support Services - 2.1% Radware Ltd* $ Ambulatory Health Care Services - 2.2% America Service Group, Inc. Chemical Manufacturing - 5.3% Ardea Biosciences, Inc.* Halozyme Therapeutics, Inc.* NPS Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc.* Clothing and Clothing Accessories Stores - 2.8% Finish Line, Inc. Shoe Carnival, Inc.* Computer and Electronic Product Manufacturing - 23.1% Cardtronics, Inc.* Entropic Communications, Inc.* EXFO, Inc.* Ixia* Lattice Semiconductor Corp.* Meru Networks, Inc.* Netezza Corp.* NxStage Medical, Inc.* Oclaro, Inc.* Ocz Technology Group, Inc.* OSI Systems, Inc.* ZOLL Medical Corp.* Credit Intermediation and Related Activities - 6.4% First Cash Financial Services, Inc.* Southwest Bancorp, Inc. Western Alliance Bancorp* World Acceptance Corp.* Food Beverage and Tobacco - 2.3% Calavo Growers,Inc. Food Services - 2.6% BJ's Restaurants, Inc.* Information Services - 2.0% Global Traffic Network, Inc.* Leather and Allied Product Manufacturing - 4.4% Heelys, Inc.* R.G. Barry Corp. Steven Madden Ltd.* Machinery Manufacturing - 5.5% Newpark Resources, Inc.* Thermadyne Holdings Corp.* Trimas Corp.* Merchant Wholesalers, Durable Goods - 1.6% Puda Coal, Inc.* Miscellaneous Manufacturing - 3.9% Endologix, Inc.* Mako Surgical Corp.* Summer Infant, Inc.* Oil and Gas Extraction - 2.1% GeoResources, Inc.* Petroleum and Coal Products Manufacturing - 1.3% TPC Group, Inc.* Primary Metal Manufacturing - 2.0% Lihua International, Inc.* Professional, Scientific, and Technical Services - 10.6% Comscore, Inc.* LivePerson, Inc.* NetScout Systems, Inc.* Perficient, Inc.* PowerSecure International, Inc.* SPS Commerce, Inc.* Software and Services - 6.2% Convio, Inc.* Interactive Intelligence, Inc.* OPNET Technologies, Inc. Smith Micro Software, Inc.* VirtusaCorp.* Support Activities for Mining - 1.7% Miller Pete, Inc.* Textile Product Mills - 1.2% Joe's Jeans, Inc.* Truck Transportation - 1.6% Quality Distribution, Inc.* Total Common Stocks (Cost $37,896,951) Short Term Investments - 8.8% Money Market Funds - 8.8% SEI Daily Income Trust Government Fund - Class B, 0.05% # SEI Daily Income Trust Treasury Fund - Class B, 0.01% # Total Short Term Investments (Cost $3,662,268) Total Investments (Cost $41,559,219) -99.7% Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. # Variable Rate The cost basis of investment for federal income tax purposes at August 31, 2010 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Small Cap Growth Fund Schedule of Investments (Unaudited) August 31, 2010 Security Description Shares Value Common Stocks - 96.4% Administrative and Support Services - 1.8% Radware Ltd* $ Chemical Manufacturing - 6.8% Ardea Biosciences, Inc.* Questcor Pharmaceuticals, Inc.* Rockwood Holdings, Inc.* Salix Pharmaceuticals, Inc.* Clothing and Clothing Accessories Stores - 2.8% Finish Line, Inc. Shoe Carnival, Inc.* Computer and Electronic Product Manufacturing - 25.5% Cardtronics, Inc.* Entropic Communications, Inc.* Finisar Corp.* Fossil, Inc.* Ixia* Lattice Semiconductor Corp.* Netezza Corp.* NxStage Medical, Inc.* Omnivision Technologies, Inc.* OSI Systems, Inc.* Renesola Ltd. - ADR * Veeco Instruments Inc.* ZOLL Medical Corp.* Credit Intermediation and Related Activities - 7.2% CapitalSource, Inc. First Cash Financial Services, Inc.* Western Alliance Bancorp* World Acceptance Corp.* Data Processing, Hosting and Related Services - 3.6% HMS Holdings Corp.* Electrical Equipment, Appliance, and Component Manufacturing - 4.3% Baldor Electric Company GrafTech International Ltd.* Food Manufacturing - 3.0% Diamond Foods, Inc. Food Services - 4.3% BJ's Restaurants, Inc.* Texas Roadhouse, Inc.* Health and Personal Care Stores - 2.0% Ulta Salon Cosmetics & Fragrance, Inc. * Leather and Allied Product Manufacturing - 3.1% Skechers USA, Inc.* Steven Madden Ltd.* Machinery Manufacturing - 3.5% Coinstar, Inc.* Newpark Resources, Inc.* Trimas Corp.* Nonmetallic Mineral Product Manufacturing - 1.7% Globe Specialty Metals, Inc.* Oil and Gas Extraction - 1.9% GeoResources, Inc.* Petroleum and Coal Products Manufacturing - 1.3% TPC Group, Inc.* Professional, Scientific, and Technical Services - 12.6% Comscore, Inc.* GSI Commerce, Inc.* Incyte Corp.* LivePerson, Inc.* MedAssets, Inc.* NetScout Systems, Inc.* Perficient, Inc.* Sourcefire, Inc.* Software and Services - 3.2% Interactive Intelligence, Inc.* SuccessFactors, Inc.* Support Activities for Mining - 1.0% Miller Pete, Inc.* Transportation Equipment Manufacturing - 3.6% Arvinmeritor, Inc.* Lennox International, Inc. Truck Transportation - 1.0% Quality Distribution, Inc.* Waste Management and Remediation Services - 2.2% Clean Harbors Inc.* Total Common Stocks (Cost $9,700,710) Real Estate Investment Trust - 2.1% Real Estate - 2.1% LaSalle Hotel Properties Total Real Estate Investment Trust (Cost $222,105) Short Term Investments - 2.8% Money Market Fund - 2.8% SEI Daily Income Trust Government Fund - Class B, 0.05% # Total Short Term Investments (Cost $287,333) Total Investments (Cost $10,210,148) -101.3% Liabilities in Excess of Other Assets - (1.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non-income producing security. # Variable Rate The cost basis of investment for federal income tax purposes at August 31, 2010 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Mid Cap Growth Fund Schedule of Investments (Unaudited) August 31, 2010 Security Description Shares Value Short Term Investments - 100.5% Money Market Fund - 100.5% Fidelity Institutional Money Market Portfolio, 0.25% # $ Total Short Term Investments (Cost $7,978,425) Total Investments (Cost $7,978,425) -100.5% Liabilities in Excess of Other Assets - (0.5)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. # Variable Rate The cost basis of investment for federal income tax purposes at August 31, 2010 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation – Gross tax unrealized depreciation – Net tax unrealized appreciation $ – + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Focus Equity Fund Schedule of Investments (Unaudited) August 31, 2010 Security Description Shares Value Common Stocks - 90.3% Ambulatory Health Care Services - 3.9% Laboratory Corp. of America Holdings* $ Beverage Product Manufacturing - 8.2% Coca Cola Enterprises, Inc. Pepsico, Inc. Chemical Manufacturing - 11.9% Amgen Inc.* Dow Chemical Co. Mylan, Inc.* Computer and Electronic Product Manufacturing - 3.8% Apple Computer, Inc.* Couriers and Messengers - 4.0% United Parcel Service, Inc. Credit Intermediation and Related Activities - 10.7% American Express Co. Comerica, Inc. Electronics and Appliance Stores - 3.5% Radioshack Corp. Food Manufacturing - 4.4% Kraft Foods, Inc. General Merchandise Stores - 4.2% O'Reilly Automotive, Inc.* Health and Personal Care Stores - 3.7% Express Scripts, Inc.* Machinery Manufacturing - 4.0% Deere & Co. Management of Companies and Enterprises - 3.9% AES Corp.* Oil and Gas Extraction - 3.8% Marathon Oil Corp. Petroleum and Coal Products Manufacturing - 4.0% Chevron Corp. Rail Transportation - 4.1% Norfolk Southern Corp. Support Activities for Mining - 4.2% Halliburton Co. Telecommunications - 3.8% Equinix, Inc.* Waste Management and Remediation Services - 4.2% Stericycle, Inc.* Total Common Stocks (Cost $35,672,898) Exchange Traded Funds - 5.9% Funds, Trusts, and Other Financial Vehicles - 5.9% Financial Select Sector SPDR Fund SPDR Trust Series 1 Total Exchange Traded Funds (Cost $2,622,637) Short Term Investments - 3.7% Money Market Fund - 3.7% SEI Daily Income Trust Government Fund - Class B, 0.05% # Total Short Term Investments (Cost $1,428,322) Total Investments (Cost $39,723,856) -99.9% Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. # Variable Rate The cost basis of investment for federal income tax purposes at August 31, 2010 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Significant Accounting Policies (Unaudited) Security Valuation.Each Fund's securities, except short-term investments with remaining maturities of 60 days of less, use the last quotedtrading price or official closing price as market value.For non-NASDAQ listed securities, the Funds use the price quoted by the exchange on which security is primarily traded.For NASDAQ equity securities, the Funds use the NASDAQ official closing price.Unlisted securities and listed securities, which have not been traded on the valuation date, are valued at the average between the last price asked and the last price bid.In the event such market quotations are not readily available or are not reliable, fair value will be used to value the Funds.Short-term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value, unless the Trust's Board of Trustees determines that this does not represent fair value.The value of all other securities is determined in good faith under procedures adopted by the Board of Trustees. The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar date. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following table summarizes the Funds' investments as of August 31, 2010. Valuation Inputs US Micro Cap Growth Fund US Small Cap Growth Fund US Mid Cap Growth Fund US Focus Equity Fund Level 1 Common Stocks $ $ $ - $ Short Term Investments Investment Companies - - Total Level 1 Level 2 - Level 3 - Total $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)PineBridge Mutual Funds By (Signature and Title)/s/ Robin Thorn Robin C. Thorn, President Date October 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Robin Thorn Robin C. Thorn, President DateOctober 29, 2010 By (Signature and Title)/s/ Joseph Altobelli Joseph Altobelli, Chief Financial Officer& Treasurer Date October 29, 2010 * Print the name and title of each signing officer under his or her signature.
